Title: John B. Richeson to James Madison, 2 October 1826
From: Richeson, John B.
To: Madison, James


                        
                            
                                Gentlemen,
                            
                            
                                
                                    University of Virginia,
                                
                                October 2nd 1826.
                            
                        
                        It is with regret that I have to intrude myself upon you at your present meeting, but I conceive it to be a
                            duty I owe to this Institution and to myself, to report to you in some way, the situation of the Tenement I occupy: The
                            cellar to my Hotel is five feet below the surface of the earth; around it is a brick wall four feet off, to give light and
                            air through the cellar windows—Whenever we have a heavy rain, a great deal of water falls between this wall and the
                            cellar, and in consequence of their being no drain to let it off, the cellar floors are
                            frequently covered with water; and on one occasion since my residency here, the floors during a heavy fall of rain were
                            shoe deep in water! Every one must be sensible that this makes the kitchen on such occasions, which is the cellar, almost
                            impracticable at the time to cook in, and in a great degree contributes to make my family sickly. A large drain to let off
                            this water, would in a great measure, keep the cellar floors dry. Upon this lot there is no well or pump, which is a very great inconvenience, one which I believe no other Hotel
                            keeper here is subject to.
                        All of my fire-places smoke badly, but the fire place of my dining-room smokes so
                            much, that frequently in cold weather, we cannot without suffering considerably, keep a fire during eating hours. Franklin
                            fire places, in the dining-room, sitting-room, and chamber, would relieve my boarders and my private family of this very
                            disagreeable inconvenience. My house is much smaller than either of the other Hotels—I have not a room excepting the
                            smoke-house to put any of my stores. All the Hotel-keepers are necessarily compelled to keep one horse or more, and
                            therefore obliged to have stables; such as we have, we have had put up at our own expense.
                        At your meeting in October last, you were pleased to take into consideration the heavy rents we were bound to
                            pay, and in a great measure relieved us of that heavy burden for that year. It was then, in my humble opinion, very justly
                            decided that the rents should be paid in proportion to the number of boarders each tenant had under thirty, that number being considered sufficient to enable the tenant to pay full rent. There is as great a
                            diversity of numbers of boarders in the Hotels now, as then; and to my view the same reasons exist for proportioning the
                            rents in the same way the present, as the last year—Nor is there any reason to hope that it will be otherwise while the
                            limit of boarders to each Hotel remain<s> at fifty. Under this regulation it
                            might happen that four Hotels might board all the Students who could get accommodated with
                            dormtories in the University, and the other two Hotel-keepers, no matter how deserving, might not be able to obtain one.
                            This, however, is only a possible case, but would it not be well to guard against it? As I have
                            had some experience in this business, permit me then, with very great deference to you gentlemen, to suggest the propriety
                            of altering the present limit of boarders to each Hotel from fifty
                            to thirty, until each gets the last mentioned number, and then to remove the limit. For my
                            part, I should not regret under such an arrangement how strictly the conduct of the Hotel-keepers was scrutinized by the
                            Faculty of Professors and the Visitors; and if they were found wanting in their duty in any
                            respect in conducting their houses properly, for them to be subject to lose their leases. With sentiments of the highest
                            respect and consideration, I have the honor to be, your obt. servt.
                        
                            
                                John B. Richeson
                            
                        
                    